Citation Nr: 0528716	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residual scarring, forehead area.  

2.  Entitlement to service connection for left foot disorder. 

3.  Entitlement to service connection for headaches due to 
head injury.

4.  Entitlement to service connection for blurry vision due 
to head injury.

5.  Entitlement to service connection for depressive 
disorder. 

6.  Entitlement to service connection for sinusitis. 

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to May 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran testified at a Travel Board hearing 
before the undersigned Judge in July 2005.  The veteran also 
submitted additional evidence at the hearing along with a 
signed statement waiving initial consideration of this 
evidence by the RO.

The Board further notes that the records shows that veteran 
did not file a timely appeal as to the issue of entitlement 
to service connection for bilateral hearing loss.  

The issues of service connection for headaches and blurred 
vision due to head injury, depressive disorder, sinusitis, 
and GERD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2002 written communication, the veteran 
indicated that he wished to withdraw his appeal on the issue 
of entitlement to service connection for left foot disorder.  

2.  Clinical findings of the residual scarring, forehead 
area, demonstrate a scar above the right eyebrow measuring 1 
centimeter (cm.) long and scar on the forehead, the 
glabellar, measuring .5 cm. long.  

3.  Clinical findings of the residual scarring show 
depression of the scar, but also normal color, no tenderness, 
adherence was good, no elevation, edema, inflammation, or 
keloid formation.  


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to service connection 
for left foot disorder.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2005).

2.  The criteria for a 10 percent, but no higher, evaluation 
for residual scarring, forehead area, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 (2005); 38 C.F.R. § 4.118, Diagnostic Codes 7800 
(prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the present case, the RO provided the veteran 38 U.S.C.A. 
§ 5103(a) notice to his original service connection claim for 
residual scarring in a letter dated July 2002, which informed 
him that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
After the RO granted service connection, the veteran filed a 
notice of disagreement, raising the issue of entitlement to a 
higher initial rating.  VA did not provide the veteran notice 
of the new issues raised in the notice of disagreement.  
However, in General Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 
22, 2003), it was noted that if, in response to notice of its 
decision on a claim for which VA has already given the 
38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  As such, VA has no duty to provide the veteran 
notice of the new issues raised in the notice of 
disagreement.  VAOPGCPREC 8-2003 (Dec. 22, 2003)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes numerous service 
medical records, VA treatment records, and VA examination 
report dated in July 2002, as well as written statements and 
testimony from the veteran .  As a VA examination and other 
medical evidence is of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  
II.  Withdrawal

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal. A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In a VA form 9 dated June 2002, the veteran indicated that he 
wished to withdraw his Board appeal as to the issue of 
service connection for left foot disorder.   Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  The veteran has withdrawn this issue and 
there effectively remains no allegation of errors of fact or 
law for appellate consideration.  As such, the Board does not 
have jurisdiction to review the appeal as to this issue.


III.  Increased Evaluation Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

For all service-connected disabilities on appeal, except for 
the exit scar, the veteran is asserting an increase 
disability rating for an existing service-connected 
disability.  Where entitlement to compensation has already 
been established and an increased disability rating is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the RO granted service connection for 
the veteran's residual scarring, forehead area in the August 
2003 rating decision, assigning an initial noncompensable 
evaluation.  Here, the veteran appealed the evaluation 
assigned, thereby asserting that a higher initial disability 
rating was warranted.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
discussed that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  The 
Court also made clear that its holding in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), (which indicates that when an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert, supra.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2005).

Review of the record shows that the residual scarring, 
forehead area, was assigned under Diagnostic Code 7800.  The 
Board notes that the regulations for evaluation of skin 
disabilities were revised, effective on August 30, 2002.  67 
Fed. Reg. 49590 (July 31, 2002).  The SOC of November 2003 
addressed the new criteria.  Therefore, the veteran has been 
informed of the new criteria and their application.  In 
VAOPGCPREC 7-2003, the VA General Counsel (GC) held that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the CAFC 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991)(when a 
statute or regulation changes while a case involving the 
Government and a private party is pending, a court must apply 
whichever version of the law is more favorable to the 
private-party litigant.). The  GC concluded that the Karnas 
rule no longer applies in determining whether a statute or 
regulation applies to cases pending when the new provision 
was enacted or issued.  

When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49590 ( July 31, 2002). 
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's scars and evaluation will be 
under the amended provisions for evaluating scars from August 
30, 2002.

Under the old criteria, a noncompensable rating is assigned 
for a scar of slight disfigurement.  A 10 percent rating is 
in order where a scar is moderately disfiguring and a 30 
percent rating is warranted for a scar causing severe 
disfigurement, especially if it produces a marked and 
unsightly deformity of eyelids, lips or auricles. 

Under the new criteria, a 10 percent rating is warranted 
where there is one characteristic of disfigurement.  A 30 
percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
two or three characteristics of disfigurement.  The 8 
characteristics of disfigurement are:  scar 5 or more inches 
(13 or more cm.) in length; scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shinny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  

The most pertinent medical evidence of record is the July 
2002 VA examination report.  Here, the examiner indicated 
that the veteran stated that he was hit on the forehead by a 
rod during service.  As a result, the veteran developed 
scarring.  Examination revealed two scars.  The first scar 
was located above the right eyebrow and measured .5 cm. long.  
The second scar was located on the forehead, the glabellar, 
and measured 1 cm. long.  Clinical findings indicated 
depression of the scar, but otherwise good hearing, normal 
color with no tenderness, stricture, ulceration, elevation, 
edema, inflammation, or keloid formation.  

Upon review, the medical evidence warrant a 10 percent 
evaluation under both the old and new regulations.  Clinical 
evidence of scarring of the forehead with depression 
demonstrates both slight disfigurement under the old 
criteria, and one characteristic of disfigurement under the 
new criteria.  

However, there is no basis for a 30 percent evaluation under 
either the old or new criteria.  While the Board acknowledges 
the veteran's written statements and testimony that his 
forehead scarring is essentially a significant disfigurement, 
examination failed to reveal objective findings of severe 
disfigurement that meet the old criteria, or more than one 
characteristic of disfigurement under the new criteria, to 
warrant a 30 percent evaluation.  

As for other diagnostic codes, the veteran complained of 
painful scarring on the forehead when he hits the scar.  
Painful scarring is assigned to Diagnostic Code 7804, 
however, the veteran is already receiving a 10 percent 
evaluation under Diagnostic Code 7800, and a higher 
evaluation is not available under Diagnostic Code 7804.

In sum, upon review of the evidence and consideration of all 
applicable criteria, the Board concludes that the evidence 
supports an evaluation of 10 percent, but no higher, for the 
veteran's residual scarring, forehead area, under both the 
old and new rating criteria.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's scars 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).


ORDER

The appeal as to the issue of entitlement to service 
connection for left foot disorder is dismissed.

A 10 percent evaluation for residual scarring, forehead area, 
is granted, subject to regulations governing payment of 
monetary benefits.


REMAND

For the sinusitis and GERD claims, service medical records 
reveal that the veteran received treatment for sinus problems 
in June 1988 and treatment for gastrointestinal problems 
during service.  Post-service medical records document that 
the veteran has chronic sinusitis and GERD.  The record does 
not include an etiological opinion to determine whether the 
veteran's current chronic sinusitis and GERD are related to 
the in-service injury, documented in the service medical 
records.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the headaches and blurry vision claims, the Board notes 
that the veteran indicated that both of these problems are 
attributable to an in-service injury where he was hit in the 
head by a conveyor belt.  Service medical records confirm the 
incident, and complained of blurred vision and headaches.  
Post-service VA medical show complaints of blurred vision and 
headaches, however, no VA examination has been performed to 
determine whether the veteran 's blurred vision and headaches 
are diagnosed conditions or if so, whether the blurred vision 
and headaches are attributable to his in-service injury.  
38 C.F.R. § 3.159 (2005).  

For his depressive disorder, VA medical records from 2000 
through January 2005 indicate that the veteran is receiving 
treatment, including prescriptive medication, for his 
diagnosed depressive disorder.  A September 2001 VA 
psychiatric report indicates that the veteran has post-
traumatic stress disorder (PTSD) with depression resulting 
from, among other events, a trauma related to conveyor belt 
hitting his head in service.  However, no VA examination was 
provided for this claim.  An etiology opinion based upon 
examination of the veteran and review of the claims file is 
necessary before adjudication on the merits.  Id.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should schedule the veteran 
VA medical examinations to ascertain the 
nature, extent, and etiology of his 
chronic sinusitis, GERD, blurred vision,  
headaches, and depressive disorder.  It 
is imperative that the claims file, 
including this remand, be made available 
to the examiner for review in connection 
with the examination.  

The examiner should determine whether the 
veteran has a diagnosis involving his 
blurred vision and headaches.  If so, the 
examiner should determine whether it is 
at least as likely as not that the 
veteran's blurred vision and headaches 
are related to service.  

The examiner should determine whether the 
veteran's chronic sinusitis, GERD, and 
depressive disorder are at least as 
likely as not related to service.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.  

2.  The AMC should adjudicate the claims.  
If the determination remains adverse to 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


